Citation Nr: 0516528	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin which denied the veteran's claim 
of entitlement to service connection for ALS.  

Procedural history

The veteran served on active duty from June 1943 to December 
1946.

In May 1996, the veteran filed a claim of entitlement to an 
increased disability rating for a service-connected pilonidal 
cyst.  In a September 1996 rating decision, the RO increased 
the veteran's service-connected pilonidal cyst to 10 percent 
disabling.  The veteran initiated an appeal of this decision.  
On November 1996 substantive appeal (VA Form 9), the veteran 
stated: "who is to say that the cyst was not the cause of 
the ALS?"  The RO interpreted this to be a claim for 
entitlement to service connection for ALS secondary to 
service-connected pilonidal cyst.  The RO denied the 
veteran's secondary service connection claim in a November 
1996 rating decision.  The veteran did not appeal that 
decision.

In April 2002, the veteran filed for an increased disability 
rating for his service-connected pilonidal cyst, which was 
denied by the RO in September 2002.  The veteran initiated an 
appeal of this decision.  In a June 2003 statement, the 
veteran indicated: "I would like to amend my claim to 
include ALS."  As noted above, the RO denied entitlement to 
service connection for ALS on a direct basis in January 2004.  
The veteran appealed this decision and requested review by a 
Decision Review Officer (DRO).  The DRO upheld the denial of 
service connection for ALS in a December 2004 statement of 
the case (SOC). 

The veteran's spouse presented before the undersigned 
Veterans Law Judge at a Travel Board hearing which was 
conducted at the Milwaukee RO in April 2005.  She testified 
on the veteran's behalf, as he was physically unable to 
attend the hearing due to the extent of his medical problems.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

The veteran's spouse stated that the veteran wished to 
withdraw his claim of entitlement to an increased disability 
rating for his service-connected pilonidal cyst.  
Accordingly, that issue is no longer before the Board on 
appeal.  See 38 C.F.R. § 20.204 (2004).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development. 

Reasons for remand

Nexus opinion

The crux of the veteran's argument is that his ALS was 
incurred from the venom of a spider bite he received while 
serving overseas.  Service medical records are negative for 
the incurrence of a spider bite, and the veteran's spouse 
testified that although a bite was incurred he "didn't do 
anything about it at the time."  See the veteran's hearing 
transcript at 8.  However, service medical records do show 
that the veteran presented in February 1944 complaining of a 
chilly feeling followed by sweating and chills.  Malaria was 
suspected, but a malaria smear taken at the time was 
negative.  The veteran was admitted for observation, but no 
diagnosis was ever made.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concerns the relationship, if any, between 
the veteran's incurrence of ALS in the 1980s and the 
veteran's period of active service from June 1943 to 
December1946, including: (1) the veteran's admission for 
observation of malaria-like symptoms in February 1944; and 
(2) incurrence of spider bite in service.  The Board believes 
that this matter should be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2004) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Private treatment records

The veteran's spouse testified in April 2005 that Dr. B.B. at 
the University of Wisconsin-Madison Hospital treated the 
veteran between 1981 and 1985.  She indicated that Dr. B.B. 
performed blood tests that may be pertinent to this claim.  
The veteran's spouse submitted a release on the veteran's 
behalf for the hospital records in February 2005, but it does 
not appear that the RO has not attempted to associate these 
records with the veteran's claims folder.  The Board believes 
that medical records from this facility should be obtained 
and associated with the record.  

VA medical records

The veteran's spouse submitted a statement February 2005 
indicating that the veteran has been treated at the VA 
Medical Center (VAMC) in Tomah, Wisconsin and the VAMC in 
Madison, Wisconsin.  The claims folder contains limited 
treatment records from the Tomah VAMC dated from January 2002 
to September 2002.  Updated records from the Tomah VAMC 
should be associated with the veteran's VA claims folder.  
Additionally, there are no records from the Madison VAMC in 
the veteran's claims folder.  Treatment records from that 
facility should be associated with the veteran's claims 
folder.

The Board appreciates that recent VA treatment records may be 
of limited value in a case, such as this, in which the 
question to be answered involved medical nexus.  However, a 
review of these records is necessary in order to determine 
whether, in fact, nexus is addressed. 

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran from 
the Tomah VAMC prior subsequent to 
September 2002 and all treatment 
records pertaining to the veteran from 
the Madison VAMC.  VBA should also 
request all treatment records from the 
University of Wisconsin-Madison 
Hospital pertaining to the veteran.  
All records obtained from these 
facilities should be associated with 
the veteran's claims folder.  

2.  The veteran's VA claims folder 
should then be referred to a physician 
with appropriate expertise to opine as 
to the etiology of the veteran's ALS.  
The examiner should review the 
veteran's claims folder, to include 
any treatment records associated with 
the claims folder pursuant to this 
remand.  The physician should then 
render a nexus opinion, in light of 
the veteran's entire medical history, 
as to the relationship, if any, 
between the veteran's development of 
ALS in the 1980s and his military 
service between June 1943 and December 
1946, with specific consideration as 
to: (1) the veteran's February 1944 
admission for malaria-like symptoms; 
and (2) the incurrence of a spider 
bite during the veteran's period of 
active service.  A copy of the opinion 
should be associated with the 
veteran's VA claims folder.  



3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



